DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claims 1-2 are objected to because of the following informalities:  
In claim 1, “the entire surface of the second die contact” in line 5 should be “an entire surface of the second die contact”. 
In claim 2, “the surface of the second die contact” in line 5 should be “a surface of the second die contact”.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6 are rejected
Claim 5, which is dependent from claim 1, recites “the metal connection structure provides an electrical connection between the second die contact and the metal structure” (this indicates the metal connection structure is between the second die contact and the metal structure), while claim 1 recites “a metal structure substantially directly contacting the entire surface of the second die contact” (this indicates nothing is between the second die contact and the metal structure). The limitation recited in claim 5 is conflicting with claim 1 which it is dependent from.
Claim 6, which is dependent from claim 1, recites “a metal bulk material, wherein the metal bulk material forms a metal connection structure providing an electrical connection between the second die contact and the metal structure” (this indicates the metal bulk material is between the second die contact and the metal structure), while claim 1 recites “a metal structure substantially directly contacting the entire surface of the second die contact” (this indicates nothing is between the second die contact and the metal structure). The limitation recited in claim 6 is conflicting with claim 1 which it is dependent from.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8, 10-12, and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Watanabe et al. (U.S. Patent No. 9,837,382).
Regarding to claim 1, Watanabe teaches a die package, comprising:
a die having a first die contact on a first side of the die and a second die contact on a second side of the die opposite the first side of the die (Fig. 38, die 320 having a first die contact 326b on a first side (bottom) of the die and a second die contact 371 on a second side (top) of the die);
insulating material laterally adjacent to the die (Fig. 38, element 40);
a metal structure substantially directly contacting the entire surface of the second die contact of the die, wherein the metal structure is made of the same material as the second die contact (Fig. 38, element 370);
a first pad contact on the first side of the die electrically contacting the first die contact (Fig. 38, element 360b); and
a second pad contact on the first side of the die electrically contacting the second die contact via the metal structure (Fig. 38, element 460b);
wherein the insulating material electrically insulates the metal structure from the first die contact (Fig. 38, insulating material 40 electrically insulates the metal structure from the first die contact).
Regarding to claim 2, Watanabe teaches a die package, comprising:
a die having a first die contact on a first side of the die and a second die contact on a second side of the die opposite the first side of the die (Fig. 38, die 320 having a first die contact 326b on a first side (bottom) of the die and a second die contact 371 on a second side (top) of the die);
insulating material laterally adjacent to the die (Fig. 38, element 40);
a metal structure (Fig. 38, element 370) substantially directly contacting the surface of the second die contact of the die (Fig. 38, metal structure 370 substantially directly contacting the surface of the second die contact 371), wherein the surface of the second die contact is free from insulating material (Fig. 38, entire the top surface of second die contact 371 interfaces with the metal structure 370, thus it is free from insulating material), and wherein the metal structure is made of the same material as the first die contact (Fig. 38);
a first pad contact on the first side of the die electrically contacting the first die contact (Fig. 38, element 360b);
a second pad contact on the first side of the die electrically contacting the second die contact via the metal structure (Fig. 38, element 460b);
wherein the insulating material electrically insulates the metal structure from the first die contact (Fig. 38, insulating material 40 electrically insulates the metal structure from the first die contact).
Regarding to claim 3, Watanabe teaches a carrier laterally surrounding the die (Fig. 38, carrier including resin 40).
Regarding to claim 4, Watanabe teaches wherein the metal structure laterally extends to the carrier (Fig. 38).
Regarding to claim 5, Watanabe teaches wherein the carrier comprises an electrically insulating bulk material (column 12, lines 23-30, resin is an electrically insulating bulk material) and a metal connection structure extending through and/or along the electrically insulating bulk material, wherein the metal connection structure provides an electrical connection between the metal connection structure, which is the upper portion of element 371 extending through the electrically insulating bulk material 40 and provides an electrical connection between the second die contact 371 and the metal structure 370).
Regarding to claim 6, Watanabe teaches the carrier comprises a metal bulk material, wherein the metal bulk material forms a metal connection structure providing an electrical connection between the second die contact and the metal structure (Fig. 38, metal bulk material, which is the upper portion of element 371. The metal bulk material forms a metal connection structure providing an electrical connection between the second die contact and the metal structure).  
Regarding to claim 8, Watanabe teaches a third die contact on the first side of the die; and a third pad contact on the first side of the die electrically contacting the third die contact (Fig. 38, another contact is next to contact 326b on bottom side of the die); wherein the insulating material electrically insulates the metal structure from the third die contact (Fig. 38, the insulating material 40 electrically insulates the metal structure from the third die contact).
Regarding to claim 10, Watanabe teaches wherein the material of the metal structure and of the second die contact is at least one of a group of materials, the group consisting of: copper; an aluminum-copper-alloy; a nickel-copper-alloy; and copper plated aluminum (column 12, lines 30-31).
Regarding to claim 11, Watanabe teaches the die package is a power semiconductor device (column 5, line 18).
Regarding to claim 12, Watanabe teaches a method of forming a die package comprising  a die having a first die contact on a first side of the die and a second die contact on a second side die 320 having a first die contact 326b on a first side (bottom) of the die and a second die contact 371 on a second side (top) of the die); the method comprising:
arranging insulating material laterally adjacent to the die (Fig. 38, element 40);
substantially directly contacting the entire surface of the second die contact of the die with a metal structure, wherein the metal structure is made of the same material as the second die contact (Fig. 38, element 370);
forming a first pad contact on the first side of the die electrically contacting the first die contact (Fig. 38, element 360b); and
forming a second pad contact on the first side of the die electrically contacting the second die contact via the metal structure (Fig. 38, element 460b);
wherein the insulating material electrically insulates the metal structure from the first die contact (Fig. 38, insulating material 40 electrically insulates the metal structure from the first die contact).
Regarding to claim 18, Watanabe teaches the arranging the insulating material laterally adjacent to the die comprises laminating, printing or molding the insulating material (column 6, lines 39-41).
Regarding to claim 19 Watanabe teaches arranging a further metal layer over the insulating material (Fig. 38, Figs. 9-10).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. Patent No. 9,837,382), as applied to claim 1 above, in view of Elger et al. (U.S. Patent Application Publication No. 2019/0164865).
Regarding to claim 8, Watanabe does not disclose the die forms a diode wherein the first die contact is an anode of the diode and the second die contact is a cathode of the diode, or vice versa. 
Elger disclose a comparable structure wherein the first die contact is an anode of the diode and the second die contact is a cathode of the diode, or vice versa (Fig. 3 (2/2), Fig. 4, die 16 having a first die contact on a bottom side of the die and a second die contact on top side of the die; metal structure 10 substantially directly contacting the entire surface of the second die contact of the die; first pad 14 contact on the bottom side of the die electrically contacting the first die contact; second pad contact 14 on the bottom side of the die electrically contacting the second die contact via the metal structure 10; the first die contact is an anode of the diode and the second die contact is a cathode of the diode, or vice versa). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Elger to form the die as a diode, the first die contact to be an .
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. Patent No. 9,837,382), as applied to claims 1 and 8 above, in view of Terrill et al. (U.S. Patent No. 9,589,929).
Regarding to claim 9, Watanabe does not disclose in detail the die forms a transistor wherein the third die contact is a controlling terminal of the transistor and wherein the first die contact and the second die contact are controlled terminals of the transistor. 
Terrill disclose a comparable structure wherein the die forms a transistor; wherein the third die contact is a controlling terminal of the transistor; and wherein the first die contact and the second die contact are controlled terminals of the transistor (Fig. 22, die 414 having a first die contact SL on a bottom side of the die and a second die contact DL on top side of the die; insulating material 442 laterally adjacent to the die; metal structure 416 substantially directly contacting the entire surface of the second die contact of the die; first pad 408 contact on the bottom side of the die electrically contacting the first die contact SL; second pad contact 404 on the bottom side of the die electrically contacting the second die contact DL via the metal structure 416; the insulating material 442 electrically insulates the metal structure 416 from the first die contact SL; third die contact GL on the bottom side of the die; third pad 406 contact on the bottom side of the die electrically contacting the third die contact GL; the insulating material 442 electrically insulates the metal structure 416 from the third die contact GL; the die forms a transistor wherein the third die contact GL is a controlling terminal (gate terminal) of the transistor and the first die contact SL and the second die contact DL are controlled terminals of the transistor. Note that is a transistor, the gate terminal controls the current from source terminal to drain terminal. Source terminal SL and drain terminal DL are controlled terminals, which are controlled by the gate terminal). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Terrill to form the die as a transistor wherein the third die contact is a controlling terminal of the transistor, and the first die contact and the second die contact are controlled terminals of the transistor, in order to make to package useful for a particular application.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (U.S. Patent No. 9,837,382), as applied to claim 12 above, in view of Lee (U.S. Patent Application Publication No. 2020/0161274).
Regarding to claim 12, Watanabe does not explicitly disclose before the arranging of the insulating material, arranging a carrier having a through hole such that it laterally surrounds the die. Lee teaches before the arranging of the insulating material, arranging a carrier having a through hole such that it laterally surrounds the die (Fig. 4A, [0078], lines 1-4, before the arranging of the insulating material 160 as showed in Fig. 4B, arranging a carrier, which is a stack of electrically conductive layer structure and electrically insulating layer, having a through hole such that it laterally surrounds the die). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Lee to arrange a carrier having a through hole such that it laterally surrounds the die before the arranging of the insulating material in order to prevent peeling.
Claim 22 is rejectedWatanabe et al. (U.S. Patent No. 9,837,382), as applied to claim 12 above, in view of Kim et al. (U.S. Patent No. 8,785,953).
Regarding to claim 12, Watanabe does not explicitly disclose the carrier and the die are part of a multi-package, the multi-package comprising a plurality of integrally formed die packages, the method further comprising separating the plurality of integrally formed die packages into a plurality of individual die packages. Kim teaches a carrier and the die are part of a multi-package, the multi-package comprising a plurality of integrally formed die packages, the method further comprising separating the plurality of integrally formed die packages into a plurality of individual die packages (Figs. 4A-C). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Watanabe in view of Kim to configure the carrier and the die as part of a multi-package, the multi-package comprising a plurality of integrally formed die packages, the method further comprising separating the plurality of integrally formed die packages into a plurality of individual die packages, in order to increase productivity. 
Allowable Subject Matter
Claims 14-17 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter:  
Regarding to claim 14, the prior art fails to anticipate or render obvious the claimed limitations including “arranging the die on a temporary carrier, wherein the die is placed on the temporary carrier with the second die contact contacting the temporary carrier wherein the arranging the carrier comprises arranging the carrier on the temporary carrier, including placing the carrier on the temporary carrier with a metal surface of the carrier contacting the temporary carrier” in combination with the limitations recited in claims 12-13.
Regarding to claim 20, the prior art fails to anticipate or render obvious the claimed limitations including “the insulating material and the further metal layer are arranged in a common process of laminating a foil comprising the insulating material and the further metal layer onto the die, such that the insulating material is arranged laterally adjacent to the die” in combination with the limitations recited in claims 12 and 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU A VU whose telephone number is (571)270-7467.  The examiner can normally be reached on M-F: 8:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA MANNO can be reached on 571-272-2339.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/VU A VU/Primary Examiner, Art Unit 2828